UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-23153 SecureAlert, Inc. (Exact name of registrant as specified in its charter) Utah 87-0543981 (State or other jurisdiction of incorporation or organization ) (I.R.S. Employer Identification Number) 150 West Civic Center Drive, Suite 400, Sandy, Utah 84070 (Address of principal executive offices)(Zip Code) (801) 451-6141 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yes þ No The number of shares outstanding of the registrant’s common stock as of August 1, 2011 was 489,255,655. SecureAlert, Inc. FORM 10-Q For the Quarterly Period Ended June 30, 2011 INDEX Page PART I. FINANCIAL INFORMATION Item 1 Financial Statements Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 5 Condensed Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 Quantitative and Qualitative Disclosures About Market Risk 25 Item 4 Controls and Procedures 26 PART II.OTHER INFORMATION Item 1 Legal Proceedings 26 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 5 Other Information 27 Item 6 Exhibits 27 Signatures 31 PART I.FINANCIAL INFORMATION Item 1.Financial Statements SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Assets June 30, September 30, Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of$1,034,000 and $366,800, respectively Notes receivable, current portion - Prepaid expenses and other Inventory, net of reserves of $39,528 and $47,118, respectively Total current assets Property and equipment, net of accumulated depreciation of $2,493,317 and $2,235,683, respectively Monitoring equipment, net of accumulated depreciation of $3,542,160 and $2,788,309 and reserves of $152,897 and $0, respectively Notes receivable, net of current portion - Goodwill Intangible assets, net of amortization of $385,675 and $274,159, respectively Other assets Total assets $ $ The accompanying notes are an integral part of these statements. 3 SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS – Continued (Unaudited) June 30, September 30, Liabilities and Stockholders’ Equity Current liabilities: Bank line of credit $ - $ Accounts payable Accrued expenses Dividends payable Deferred revenue Related-party note payable and line of credit SecureAlert Monitoring Series A Preferred stock redemption obligation - Current portion of long-term debt Total current liabilities Long-term debt, net of current portion Total liabilities Stockholders’ equity: Preferred stock: Series D 8% dividend, convertible, voting, $0.0001 par value: 85,000 shares designated; 32,397 and 35,407 shares outstanding,respectively (aggregate liquidation preference of $16,587,086) 3 4 Common stock,$0.0001 par value: 600,000,000 shares authorized; 419,714,349 and 280,023,255 shares outstanding, respectively Additional paid-in capital Subscription receivable - ) Accumulated deficit ) ) Total SecureAlert, Inc. stockholders’ equity Non-controlling interest - ) Total equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these statements. 4 SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended June 30, June 30, Revenues: Products $ Monitoring services Total revenues Cost of revenues: Products Monitoring services Total cost of revenues Gross profit Operating expenses: Selling, general and administrative (including $76,743, $120,174,$399,496 and $1,068,352, respectively, of compensation expense paid in stock, stock options / warrants or as a result of amortization of stock-based compensation) Settlement expense - - - Research and development Impairment of goodwill - - - Loss from operations ) Other income (expense): Currency exchange rate loss - ) ) ) Redemption of SecureAlert Monitoring Series A Preferred - ) Interest income - 86 Interest expense (including $0, $88,247, $42,350 and $3,006,297, respectively, paid in stock, stock options / warrants, or as a result of amortization of debt discount) Loss on disposal of equipment - - ) ) Derivative valuation gain - - - Other income (expense), net ) ) Net loss ) Net loss (income) attributable to non-controlling interest ) ) Net loss attributable to SecureAlert, Inc. ) Dividends on Series D Preferred stock ) Net loss attributable to SecureAlert, Inc. common shareholders $ ) $ ) $ ) $ ) Net loss per common, basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted The accompanying notes are an integral part of these statements. 5 SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended June 30, Cash flows from operating activities: Net Loss $ ) $ ) Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Common stock issued for services - Amortization of deferred financing and consulting costs - Non-cash compensation related to re-pricing of stock options - Amortization of debt discount - Settlement expense - Non-cash interest expense related to a beneficial conversion feature Common stock issued in connection with debt - Change in redemption value in connection with SecureAlert Monitoring Series A Preferred stock ) Increases in related-party line of credit for services Impairment of goodwill - Derivative liability valuation gain - ) Vesting of stock options and warrants issued for services - Issuance of common stock to employee - Issuance of Series D Preferred shares in connection with forbearance - Loss on disposal of property and equipment Loss on disposal of monitoring equipment and parts Change in assets and liabilities: Accounts receivable, net ) ) Notes receivable ) - Inventories ) Prepaid expenses and other assets ) ) Accounts payable Accrued expenses ) Deferred revenue ) ) ) Cash flow from investing activities: Purchase of property and equipment ) ) Purchase of monitoring equipment and parts ) ) Payment related to acquisition ) - Issuance of note receivable ) - ) ) Cash flow from financing activities: Principal payments on related-party line of credit ) ) Borrowings on related-party notes payable Principal payments on related-party notes payable ) ) Proceeds from notes payable Principal payments on notes payable ) ) Payments on Series A 15% debentures - ) Net proceeds from issuance of Series D Convertible Preferred stock Principal payments on notes payable related to acquisitions - ) Net borrowings on bank line of credit - Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ The accompanying notes are an integral part of these statements. 6 SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Nine Months Ended June 30, Cash paid for interest $ $ Supplemental schedule of non-cash investing and financing activities: Issuance of 981,620 and 5,160,858 shares of common stock, respectively for payment of SecureAlert Monitoring, Inc. Series A Preferred stock dividends of SecureAlert Monitoring, Inc. Series A Preferred stock dividends Note payable issued to acquire monitoring equipment and property and equipment Issuance of 0 and 3,150,000 stock options, respectively, for deferred consulting - Issuance of shares of Series D Convertible Preferred stock for conversion of debt,accrued liabilities and interest Issuance of 16,463,474 and 2,925,817 shares of common stock in connection with Series D Preferred stock dividends Note payable issued to acquire remaining shares of Court Programs, Inc., Court Programs of Florida, Inc., Court Programs of Northern Florida, Inc., and Court Programs of Illinois, Inc. - Liabilities forgiven as part of acquisition of Court Programs, Inc., Court Programs of Florida, Inc., Court Programs of Northern Florida, Inc., and Court Programs ofIllinois, Inc. - Non-controlling interest assumed through acquisition of Court Programs, Inc., Court Programs of Florida, Inc., Court Programs of Northern Florida, Inc., andCourt Programs of Illinois, Inc. - Conversion effect on derivative liability - Issuance of 0 and 150,000 shares of common stock to purchase an additional 2.145% ownership of Midwest Monitoring & Surveillance, Inc. - Issuance of 122,196,000 and 19,896,000 of common stock from the conversion of 20,366 and 3,316 shares of Series D Preferred stock Series D Preferred stock dividends earned Accrued liabilities and notes recorded in connection with the acquisition of Midwest Monitoring & Surveillance, Inc. Subscription receivable issued for Series D Preferred stock - Patent acquired through accrued liability - Cancellation of 50,000 and 0 shares of common stock, respectively, for services 5 - Cancellation of subscription receivable - Issuance of Series D Preferred stock to settle accrued liabilities Non-controlling interest acquired through acquisition of Midwest - The accompanying notes are an integral part of these statements. 7 SECUREALERT, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) BASIS OF PRESENTATION The unaudited interim condensed consolidated financial information of SecureAlert, Inc. and subsidiaries (collectively, the “Company” or “SecureAlert”) has been prepared in accordance with the Instructions to Form 10-Q and Article 10 of Regulation S-X promulgated by the Securities and Exchange Commission.Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted pursuant to such rules and regulations.In the opinion of management, the accompanying interim consolidated financial information contains all adjustments, consisting only of normal recurring adjustments necessary to present fairly the Company’s financial position as of June 30, 2011, and results of its operations for the three and nine months ended June 30, 2011 and 2010.These financial statements should be read in conjunction with the annual consolidated financial statements and notes thereto that are included in the Company’s Annual Report on Form 10-K, as amended, for the year ended September 30, 2010.The results of operations for the three and nine months ended June 30, 2011 may not be indicative of the results for the fiscal year ending September 30, 2011. GOING CONCERN The Company has incurred recurring net losses and negative cash flows from operating activities.These factors raise substantial doubt about the Company's ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty.In order for the Company to achieve successful operations, the Company must generate positive cash flows from operating activities and obtain the necessary funding to meet its projected capital investment requirements. Management’s plans with respect to this uncertainty include expanding the market for its ReliAlert™ portfolio of products and services, raising additional capital from the issuance of preferred stock, entering into debt financing agreements.There can be no assurance that revenues will increase rapidly enough to offset operating losses and repay debts.If the Company is unable to increase cash flows from operating activities or obtain additional financing, it will be unable to continue the development of its products and may have to cease operations. (3)PRINCIPLES OF CONSOLIDATION The condensed consolidated financial statements include the accounts of SecureAlert and its subsidiaries. All significant inter-company transactions have been eliminated in consolidation. (4)RECENTLY ISSUED ACCOUNTING STANDARDS From time to time, new accounting pronouncements are issued by the Financial Accounting Standards Board (FASB) or other standard setting bodies, which are adopted by the Company as of the specified effective date. Unless otherwise discussed, the Company believes that the impact of recently issued standards that are not yet effective will not have a material impact on its financial position or results of operations upon adoption. (5)IMPAIRMENT OF LONG-LIVED ASSETS The Company reviews its long-lived assets for impairment when events or changes in circumstances indicate that the book value of an asset may not be recoverable and in the case of goodwill, at least annually. The Company evaluates whether events and circumstances have occurred which indicate possible impairment as of each balance sheet date. If the carrying amount of an asset exceeds its fair value, an impairment charge is recognized for the amount by which the carrying amount exceeds the estimated fair value of the asset.Impairment of long-lived assets is assessed at the lowest levels for which there is an identifiable fair value that is independent of other groups of assets.During the nine months ended June 30, 2011 and 2010, the Company impaired goodwill from Court Programs, Inc. by $0 and $204,735, respectively. 8 (6)REVENUE RECOGNITION The Company’s revenue has historically been from two sources: (i) monitoring services; and (ii) product sales. Monitoring Services Monitoring services include two components: (a) lease contracts in which the Company provides monitoring services and leases devices to distributors or end users and the Company retains ownership of the leased device; and (b) monitoring services purchased by distributors or end users who have previously purchased monitoring devices and opt to use the Company’s monitoring services. The Company typically leases its devices under one-year contracts with customers that opt to use the Company’s monitoring services.However, these contracts may be cancelled by either party at anytime with 30 days notice.Under the Company’s standard leasing contract, the leased device becomes billable on the date of activation or 7 to 21 days from the date the device is assigned to the lessee, and remains billable until the device is returned to the Company.The Company recognizes revenue on leased devices at the end of each month that monitoring services have been provided.In those circumstances in which the Company receives payment in advance, the Company records these payments as deferred revenue. Product Sales The Company may sell its monitoring devices in certain situations to its customers. In addition, the Company may sell equipment in connection with the building out and setting up a monitoring center on behalf of its customers. The Company recognizes product sales revenue when persuasive evidence of an arrangement with the customer exists, title passes to the customer and the customer cannot return the devices or equipment, prices are fixed or determinable (including sales not being made outside the normal payment terms) and collection is reasonably assured. When purchasing products (such as TrackerPAL™ and ReliAlert™ devices) from the Company, customers may, but are not required to, enter into monitoring service contracts with the Company.The Company recognizes revenue on monitoring services for customers that have previously purchased devices at the end of each month that monitoring services have been provided. The Company sells and installs standalone tracking systems that do not require ongoing monitoring by the Company.The Company has experience in component installation costs and direct labor hours related to this type of sale and can typically reasonably estimate costs, therefore the Company recognizes revenue over the period in which the installation services are performed using the percentage-of-completion method of accounting for material installations.The Company typically uses labor hours or costs incurred to date as a percentage of the total estimated labor hours or costs to fulfill the contract as the most reliable and meaningful measure that is available for determining a project’s progress toward completion.The Company evaluates its estimated labor hours and costs and determines the estimated gross profit or loss on each installation for each reporting period.If it is determined that total cost estimates are likely to exceed revenues, the Company accrues the estimated losses immediately. Multiple Element Arrangements The majority of the Company’s revenue transactions do not have multiple elements. However, on occasion, the Company enters into revenue transactions that have multiple elements.These may include different combinations of products or monitoring services that are included in a single billable rate.These products or monitoring services are delivered over time as the customer utilizes the Company's services.For revenue arrangements that have multiple elements, the Company considers whether the delivered devices have standalone value to the customer, there is objective and reliable evidence of the fair value of the undelivered monitoring services, which is generally determined by surveying the price of competitors’ comparable monitoring services, and the customer does not have a general right of return.Based on these criteria, the Company recognizes revenue from the sale of devices separately from the monitoring services provided to the customer as the products or monitoring services are delivered. Other Matters The Company considers an arrangement with payment terms longer than the Company’s normal terms not to be fixed or determinable, and revenue is recognized when the fee becomes due.Normal payment terms for the sale of monitoring services and products are due upon receipt to 30 days.The Company sells its devices and services directly to end users and to distributors.Distributors do not have general rights of return.Also, distributors have no price protection or stock protection rights with respect to devices sold to them by the Company.Generally, title and risk of loss pass to the buyer upon delivery of the devices. 9 The Company estimates its product returns based on historical experience and maintains an allowance for estimated returns, which is recorded as a reduction to accounts receivable and revenue. Shipping and handling fees charged to customers are included as part of net revenues.The related freight costs and supplies directly associated with shipping products to customers are included as a component of cost of revenues. (7)GEOGRAPHIC INFORMATION During the nine months ended June 30, 2011, the Company began recognizing revenues from international sources from its products and monitoring services.Revenues are attributed to the geographic areas based on the location of the customers purchasing and leasing the products.The revenues recognized by geographic area for the three and nine months ended June 30, 2011 and 2010, are as follows: Three Months Ended Nine Months Ended June 30, June 30, United States of America $ Federative Republic of Brazil - - - Commonwealth of the Bahamas - - Mexico - - - Other foreign countries - - Total $ The long-lived assets, net of accumulated depreciation and amortization, used in the generation of revenues by geographic area as of June 30, 2011 and September 30, 2010, were as follows: Net Property and Equipment Net Monitoring Equipment June 30, September 30, June 30, September 30, United States of America $ Federative Republic of Brazil Commonwealth of the Bahamas - Mexico - - Other foreign countries - - Total $ (8) NET LOSS PER COMMON SHARE Basic net loss per common share ("Basic EPS") is computed by dividing net loss available to common shareholders by the weighted average number of common shares outstanding during the period. Diluted net loss per common share ("Diluted EPS") is computed by dividing net loss attributable to common shareholders by the sum of the weighted-average number of common shares outstanding and the weighted-average dilutive common share equivalents outstanding.The computation of Diluted EPS does not assume exercise or conversion of securities that would have an anti-dilutive effect. Common share equivalents consist of shares issuable upon the exercise of common stock options and warrants, and shares issuable upon conversion of preferred stock.As of June 30, 2011 and 2010, there were 247,617,174 and 274,113,290 outstanding common share equivalents, respectively, that were not included in the computation of Diluted EPS as their effect would be anti-dilutive.The common stock equivalents outstanding as of June 30, 2011 and 2010, consisted of the following: 10 June 30, June 30, Conversion of debt and accrued interest Conversion of Series D Preferred stock Exercise of outstanding common stock options and warrants Exercise and conversion of outstanding Series D Preferred stock options and warrants Total common stock equivalents As of June 30, 2011, 12,632 of the 32,397 shares of Series D Preferred stock outstanding were able to be converted into common stock due to the terms outlined in the Certificate of Designation of Series D Convertible Preferred Stock and certain forbearance agreements obtained by the Company whereby the holders agreed not to convert until July 1, 2011 through October 1, 2011.As of June 30, 2011 and 2010, the common equivalents in connection with forbearance agreements obtained by the Company under which the holders deferred their rights to convert shares of Series D Preferred stock to common stock were 118,590,000 and 0 shares, respectively. (9) INVENTORY Inventory is valued at the lower of the cost or market.Cost is determined using the first-in, first-out (“FIFO”) method.Market is determined based on the estimated net realizable value, which generally is the item selling price.Inventory is periodically reviewed in order to identify obsolete or damaged items or impaired values. Inventory consists of products that are available for sale and raw materials used in the deployment of TrackerPAL™, ReliAlert™, and other products.Completed TrackerPAL™ and ReliAlert™ devices are reflected in Monitoring Equipment.As of June 30, 2011 and September 30, 2010, respectively, inventory consisted of the following: June 30, September 30, Raw materials $ $ Reserve for damaged or obsolete inventory ) ) Total inventory, net of reserves $ $ (10)PROPERTY AND EQUIPMENT Property and equipment as of June 30, 2011 and September 30, 2010, were as follows: June 30, September 30, Equipment, software and tooling $ $ Automobiles Building Leasehold improvements Furniture and fixtures Total property and equipment before accumulated depreciation Accumulated depreciation ) ) Property and equipment, net of accumulated depreciation $ $ Depreciation expense for the nine months ended June 30, 2011 and 2010, was $318,905 and $311,150, respectively. As of June 30, 2011 and September 30, 2010, $280,715 and $249,536 of assets included in the property and equipment, respectively, have not been put into use and were not depreciated.Property and equipment to be disposed of is reported at the lower of the carrying amount or fair value, less the estimated costs to sell and any gains or losses are included in the results of operations. During the nine months ended June 30, 2011 and 2010, the Company disposed of property and equipment with a net book value of $11,282 and $24,221, respectively. 11 (11)MONITORING EQUIPMENT Monitoring equipment as of June 30, 2011 and September 30, 2010, was as follows: June 30, September 30, Monitoring equipment $ $ Less: accumulated amortization ) ) Monitoring equipment,net of accumulated depreciation $ $ The Company began leasing monitoring equipment to agencies for offender tracking in April 2006 under operating lease arrangements.The monitoring equipment is amortized using the straight-line method over an estimated useful life of 3 years. Amortization expense for the nine months ended June 30, 2011 and 2010, was $795,069 and $642,609, respectively.These expenses were classified as a cost of revenues. Assets to be disposed of are reported at the lower of the carrying amount or fair value, less the estimated costs to sell.During the nine months ended June 30, 2011 and 2010, the Company recorded in cost of revenues disposal of lease monitoring equipment and parts of $90,812 and $60,016, respectively. (12)GOODWILL AND OTHER INTANGIBLE ASSETS As of June 30, 2011, the Company had recorded goodwill and intangible assets related to the acquisition of controlling interest of Midwest, Court Programs, and SecureAlert Enterprise Solutions, Inc., also known as Bishop Rock Software.The Company has also entered into a license agreement related to the use of certain patents. The following table summarizes the balance of goodwill and intangible assets as of June 30, 2011: Midwest Monitoring & Surveillance Court Programs, Inc. Bishop Rock Software Patent Total Goodwill $ $ $
